Citation Nr: 0900162	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-08 396	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating higher than 20 percent for limitation 
of motion of the lumbar spine.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
May 1965 to October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran canceled his request for hearing 
before the Board.  As the veteran has not requested that the 
hearing be rescheduled, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(e).

The record raises the claim of service connection for 
degenerative disc disease of the lumbar spine, which is 
referred to the RO for appropriate action. 


FINDING OF FACT

Forward flexion of the thoracolumbar spine is greater than 30 
degrees and favorable ankylosis of the entire thoracolumbar 
spine is not shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
limitation of motion of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5242 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence indicating an increase in severity of 
the service-connected disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability assignable 
for the claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case and in the supplemental statement of the case, a 
reasonable person could be expected to understand from the 
notice what the criteria were for rating the disability and 
further notice of the exact same information would not aid in 
substantiating the claim, for this reason the limited content 
error did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was re-
adjudicated as evidenced by the supplemental statement of the 
case, dated in August 2006.  Mayfield v. Nicholson, 499 F. 3d 
1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent re-adjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the veteran VA examinations.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in May 1966, the RO granted service 
connection for limitation of motion of the lumbar spine, and 
assigned an initial rating of 40 percent.  In a rating 
decision in May 1969, the RO reduced the rating to 20 percent 
and the 20 percent has remained in effect and unchanged since 
then.  

The current claim for increase was received in March 2004.



On VA examination in May 2004, the veteran complained of 
constant, dull, non-radiating low back pain.  He denied 
flare-ups.  He walked unaided. He had difficulty with lifting 
and prolonged sitting and standing.  He worked 35 to 40 hours 
a week seasonally at a marina as a yardman. 

On physical examination, the veteran had an upright posture 
and normal gait.  The spine was straight.  For range of 
motion, forward flexion was to 90 degrees with pain beginning 
at 80 degrees.  Extension was to 45 degrees with pain at 30 
degrees.  Lateral flexion, right and left, was to 30 degrees 
with pain at 25 and 20 degrees, respectively.  Rotation, 
right and left, was to 30 degrees with pain at the end point.  
Range of motion did not change with repetitive use.  Painful 
motion was demonstrated by wincing and tenderness.  Range of 
motion was not additional limited by weakness, instability, 
lack of endurance, or fatigue.  Range of motion was limited 
by pain and stiffness by 20 percent.  A MRI in January 2001 
revealed degenerative changes.  

On VA examination in June 2006, the veteran complained of 
more pain and less movement.  There was no history of 
hospitalization, surgery, fatigue, flare-ups, spasm, or 
weakness.  He did experience constant pain, stiffness, and 
decreased motion.  He did not use any assistive devices and 
he could walk one to three miles.  It was noted that the 
veteran was employed as a seasonal yardman at a marina. 

On physical examination, there was no spasm, atrophy, 
guarding, tenderness, weakness, or pain with motion.  Posture 
and gait were normal and no abnormal spinal curvatures.  
Motor, sensor, and reflex examination did not reveal any 
abnormality.  There was no ankylosis.  

For range of motion, forward flexion was to 90 degrees with 
pain at 90 degrees.  Extension was to 35 degrees with pain at 
35 degrees.  Lateral flexion, right and left, was to 30 
degrees without pain.  Rotation, right and left, was to 30 
degrees with pain at 30 degrees.  Range of motion did not 
change with repetitive use.  A CT scan revealed degenerative 
and osteoarthritic changes of the lumbar spine. 

The examiner expressed the opinion that the disability had a 
mild effect on the usual daily and recreational activities. 

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Arthritis is evaluated based on the degree of limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the lumbar is rated under the General 
Formula for Diseases and Injuries of the Spine (General 
Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The 
criteria for the next higher rating, 40 percent, under the 
General Formula are forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure. 

Analysis

On VA examination in May 2004, forward flexion was to 90 
degrees with pain beginning at 80 degrees with additional 
limitation of 20 percent due to pain and stiffness (20 
percent of 80 degrees = 16 degrees; 80 - 16 = 64 degrees).  
The range of motion was not additional limited by weakness, 
instability, lack of endurance, fatigue, repetitive use, or 
flare-ups.  As 64 degrees of flexion does not more nearly 
approximate 30 degrees, the criteria for the next higher 
rating based on limitation of motion, considering functional 
loss due to pain, weakness, fatigue, incoordination, or lack 
of endurance, and flare-ups, 38 C.F.R. §§ 4.40, 4.45, 4.59, 
have not been met.  Alternatively, in the absence of 
favorable ankylosis of the entire thoracolumbar, the criteria 
for the next higher rating have not been met.

On VA examination in June 2006, forward flexion was to 90 
degrees with pain.  The range of motion was not additional 
limited by repetitive use.  As 90 degrees of flexion does not 
more nearly approximate 30 degrees, the criteria for the next 
higher rating based on limitation of motion, considering 
functional loss due to pain, weakness, fatigue, 
incoordination, or lack of endurance, and flare-ups, 38 
C.F.R. §§ 4.40, 4.45, 4.59, have not been met.  
Alternatively, in the absence of favorable ankylosis of the 
entire thoracolumbar, the criteria for the next higher rating 
have not been met.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
limitation of motion of the lumbar spine, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required. Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

ORDER

A rating higher than 20 percent for limitation of motion of 
the lumbar spine is denied.
____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


